DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 07/11/2022, Claims 1-30, 43, 49-63 have been cancelled, and Claims 31-42, 44-48 and newly added Claim 64-74 are pending.

Election/Restrictions
Applicant’s election WITHOUT traverse of GROUP III in the reply filed on 07/11/2022 is acknowledged. Claims 31-42, 44-48, and 64-74 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-42, 44-48, and 64-74  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12-27 of U.S. Patent No. 11,071,844 (now referred to as Pat’ 844). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Present Claim 31, Claim 1 of Pat ‘844 discloses an embolic protection device comprising: 
a catheter having a proximal end, a distal end, and a lumen extending from the proximal end to the distal end along a longitudinal axis of the catheter, wherein the lumen is configured to house a guidewire, and a distal portion of the catheter that assumes a generally arcuate shape being at least a semi-circle when the guidewire is at least partially longitudinally retracted; 
a self-expanding embolic filter that is disposed around the catheter, proximal to the distal portion, wherein the embolic filter comprises a frame and the frame defines an opening of the embolic filter; 
a deployment mechanism that is disposed around at least a portion of the catheter, wherein the deployment mechanism is longitudinally movable with respect to the catheter, the deployment mechanism is configured to contain the embolic filter in a collapsed configuration, and the embolic filter is configured to self-expand upon longitudinal retraction of the deployment mechanism; 
a wire coupled to the frame of the embolic filter, wherein the wire is longitudinally movable with respect to the catheter; 
when the wire is longitudinally advanced, in a distal direction, to a first position, the wire is configured to bend the frame longitudinally towards the distal end of the catheter and laterally outward from the catheter, such that the opening of the embolic filter generally faces the distal end of the catheter and expands to a first diameter; and 
when the wire is longitudinally advanced, in a distal direction, to a second position distally farther than the first position, the wire is configured to extend the frame radially outward from the catheter, such that the opening of the embolic filter expands to a second diameter larger than the first diameter.
Regarding Present Claim 32, Claim 2 of Pat ‘844 discloses the embolic protection device of claim 31, wherein the wire, when longitudinally advanced to the first position, is configured to bend the frame so that the opening of the embolic filter defined by the frame is substantially perpendicular to the longitudinal axis of the catheter.
Regarding Present Claim 33, Claim 3 of Pat ‘844 discloses the embolic protection device of claim 32, wherein the wire, when longitudinally retracted to a proximal position, is configured to position the frame so that the opening of the embolic filter defined by the frame is substantially parallel or angled less than 45 degrees with respect to the longitudinal axis of the catheter.
Regarding Present Claim 34, Claim 1 of Pat ‘844 discloses the embolic protection device of claim 31, wherein the frame includes two sides; and each side of the frame extending generally in a first lateral direction away from the catheter and then looping back on an opposite side around the catheter, and extend generally in the opposite lateral direction before converging and meeting to form the opening of the embolic filter having a substantially elliptical, ovular or circular shape.
Regarding Present Claim 35, Claim 1 of Pat ‘844 discloses the embolic protection device of claim 31, wherein the frame includes a fixed portion coupled to the catheter, proximal to the distal portion, wherein the fixed portion does not move in a longitudinal direction; and a movable portion continuous with the fixed portion of the frame, wherein the movable portion is coupled to the wire and is urged by the wire; when the wire is advanced to the first position, the wire urges the movable portion of the frame, in a longitudinal direction, towards the distal end of the catheter and bends the frame to expand the opening of the embolic filter to the first diameter; and when the wire is advanced to the second position, the wire urges the movable portion of the frame, in a radial direction, away from the catheter and extends the frame to expand the opening of the embolic filter to the second diameter.
Regarding Present Claim 36, Claim 4 of Pat ‘844 discloses the embolic protection device of claim 35, further comprising an outer catheter disposed around at least a portion of the catheter and coaxial with the lumen of the catheter, wherein the outer catheter is longitudinally slidable over the catheter; and wherein the wire is coupled to a distal portion of the outer catheter such that the wire is moved by the outer catheter sliding over the catheter.
Regarding Present Claim 37, Claim 5 of Pat ‘844 discloses the embolic protection device of claim 36, further comprising an inner catheter disposed between the outer catheter and the catheter, wherein the inner catheter is longitudinally slidable over the catheter; and a guide attached at one end to a distal portion of the inner catheter so that the guide is moved by the inner catheter sliding over the catheter, wherein the guide slidably receives the movable portion of the frame causing the guide to flex outwardly away from the catheter.
Regarding Present Claim 38, Claim 6 of Pat ‘844 discloses the embolic protection device of claim 37, wherein the guide is a top guide and the embolic protection device further comprising a bottom guide attached at one end to the catheter, wherein the bottom guide and the top guide are arranged on opposite sides of the catheter, and wherein the bottom guide receives the fixed portion of the frame causing the bottom guide to flex outwardly away from the catheter.
Regarding Present Claim 39, Claim 8 of Pat ‘844 discloses the embolic protection device of claim 31, wherein embolic protection device has a handle, wherein the handle comprises a mechanism configured to advance or retract the wire.
Regarding Present Claim 40, Claim 7 of Pat ‘844 discloses the embolic protection device of claim 37, further comprising: a handle coupled to the proximal end of the catheter; a top pull coupled to a proximal portion of the outer catheter and is longitudinally movable within the handle; a bottom pull coupled to a proximal portion of the inner catheter and is longitudinally movable within the handle, wherein the bottom pull is in temporary engagement with the top pull; when the top pull and the bottom pull are engaged, the top pull and the bottom pull are moved in unison by movement of a slider, which, in turn, urges the guide together with the movable portion of the frame in the longitudinal direction and expands the opening of the embolic filter to the first diameter; and when the top pull and the bottom pull are disengaged, the top pull is moved without the bottom pull by movement of the slider, which, in turn, urges the movable portion of the frame in the radial direction and expands the opening of the embolic filter to the second diameter.
Regarding Present Claim 41, Claim 9 of Pat ‘844 discloses the embolic protection device of claim 31, wherein the catheter extends through the opening of the embolic filter.
Regarding Present Claim 42, Claim 10 of Pat’ 844 discloses the embolic protection device of claim 31, wherein the distal portion of the catheter comprises a radiopaque marker.
Regarding Present Claim 44, Claim 12 of Pat’ 844 discloses the embolic protection device of claim 31, wherein the frame comprises a shape memory material.
Regarding Present Claim 45, Claim 13 of Pat ‘844 discloses the embolic protection device of claim 31, wherein the embolic filter comprises a filter medium, which comprises a semi-permeable polyurethane material having a pore size of from about 100 microns to about 150 microns.
Regarding Present Claim 46, Claim 14 of Pat’ 844 discloses the embolic protection device of claims 31, wherein the embolic protection device comprises a longitudinal groove along an outer surface of the catheter, the groove configured to guide a second catheter device inserted alongside the embolic protection device.
Regarding Present Claim 47, Claim 15 of Pat’ 844 discloses the embolic protection device of claim 31, wherein the deployment mechanism comprises a sheath that is circumferentially disposed around at least a portion of the catheter, wherein the sheath deploys the self-expanding embolic filter when the sheath is at least partially longitudinally retracted.
Regarding Present Claim 48, Claim 16 of Pat’ 844 discloses the embolic protection device of claim 31, wherein the distal portion of the catheter comprises one or more apertures that communicates with the lumen of the catheter.
Regarding Present Claim 64, Claim 17 of Pat’ 844 discloses the embolic protection device of claim 31, wherein when the wire is longitudinally advanced, in a distal direction, the embolic filter transitions from self-expanded to partially expanded.
Regarding Present Claim 65, Claim 18 of Pat ’844 discloses the embolic protection device of claim 64, wherein when the wire is further longitudinally advanced, in a distal direction, the embolic filter transitions from partially expanded to fully expanded.
Regarding Present Claim 66, Claim 19 of Pat’ 844 discloses the embolic protection device of claim 65, wherein when the embolic filter transitions from partially expanded to fully expanded the embolic filter has a range of diameters between 25 mm and 40 mm.
Regarding Present Claim 67, Claim 20 of Pat ‘844 discloses the embolic protection device of claim 31, wherein the embolic filter is configured to self-expand to a first state upon longitudinal retraction of the deployment mechanism, the first state being less than a fully expanded state.
Regarding Present Claim 68, Claim 21 of Pat’ 844 discloses the embolic protection device of claim 31, wherein the wire inhibits self- expansion of the embolic filter.
Regarding Claim 69, Claim 22 of Pat’ 844 discloses the embolic protection device of claim 31, wherein the distal portion of the catheter comprises radiopaque material and further comprises a plurality of radiopaque marker bands.
Regarding Present Claim 70, Claim 23 of Pat ‘844 discloses the embolic protection device of claim 69, wherein radiopaque marker bands of the plurality of radiopaque marker bands have different widths.
Regarding Present Claim 71, Claim 24 of Pat’ 844discloses the embolic protection device of claim 31, wherein the embolic filter comprises a semi-permeable polyurethane material.
Regarding Present Claim 72, Claim 25 of Pat’ 844 discloses the embolic protection device of claim 31, further comprising: an inner catheter longitudinally slidable over the catheter; and a guide coupled to a distal portion of the inner catheter and slidable with the inner catheter, wherein the guide receives the movable portion of the frame.
Regarding Present Claim 73, Claim 26 of Pat’ 844 discloses the embolic protection device of claim 72, wherein a proximal portion of the guide is coupled to the distal portion of the inner catheter, and wherein a distal portion of the guide is configured to flex outwardly.
Regarding Present Claim 74, Claim 27 of Pat’ 844 discloses the embolic protection device of claim 73, wherein the guide is coupled to a first side of the distal portion of the inner catheter, and further comprising a second guide coupled to a second side of the distal portion of the inner catheter, the second side opposite the first side, wherein the second guide receives the fixed portion of the frame.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Deployment Mechanism” in claim 31-46, 48, and 64-74. The Examiner notes that Claim 47 does recite sufficient structure for performing the claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Paragraph 0058 of the instant specification recites that the deployment mechanism can be “a longitudinally retractable outer sheath or a longitudinally retractable ring”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 31-33, 35, 39, 41-48, and 64-71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merhi (US PGPub 2014/0005540)
Regarding Claim 31, Merhi teaches an embolic protection device comprising: 
a catheter (102; Figure 1A-1D) having a proximal end (114), a distal end (116), and a lumen (118) extending from the proximal end to the distal end along a longitudinal axis of the catheter (Figure 1A; Paragraph 0039), wherein the lumen (118) is configured to house a guidewire (Figure 1A, Figures 3A-5E; Paragraph 0039), and a distal portion (104) of the catheter (102) that assumes a generally arcuate shape being at least a semi-circle when the guidewire is at least partially longitudinally retracted (Figures 1A-1B); 
a self-expanding embolic filter (110; Figures 1A-1D) that is disposed around the catheter (102), proximal to the distal portion, wherein the embolic filter comprises a frame and the frame defines an opening of the embolic filter (Paragraph 0042; Figures 1A-1D, see also Figures 3A-5E); 
a deployment mechanism (112 which is the outer sheath however Paragraph 0067 states that the deployment mechanism can also be longitudinally movable annular bands) that is disposed around at least a portion of the catheter (see Figures 1A-1D but see also Paragraph 0067), wherein the deployment mechanism is longitudinally movable with respect to the catheter (Paragraph 0089), the deployment mechanism is configured to contain the embolic filter in a collapsed configuration (Figure 1A), and the embolic filter is configured to self-expand upon longitudinal retraction of the deployment mechanism (Figure 1B and Paragraph 0039);
Merhi fails to disclose:
a wire coupled to the frame of the embolic filter, wherein the wire is longitudinally movable with respect to the catheter; 
when the wire is longitudinally advanced, in a distal direction, to a first position, the wire is configured to bend the frame longitudinally towards the distal end of the catheter and laterally outward from the catheter, such that the opening of the embolic filter generally faces the distal end of the catheter and expands to a first diameter; and 
when the wire is longitudinally advanced, in a distal direction, to a second position distally farther than the first position, the wire is configured to extend the frame radially outward from the catheter, such that the opening of the embolic filter expands to a second diameter larger than the first diameter.
Essentially, Mehri teaches all the claimed limitations discussed above however, Mehri does not disclose the details of the frame nor the wire as claimed. 
Broome discloses another well-known protection device including a variety of configurations including a self-expanding embolic filter with a frame (330) (Fig. 22-24 and Col. 5 Lines 16-20) defining an opening of the embolic filter (Fig. 22-24) disposed around the catheter (Fig. 22-24) and a wire (332) coupled to the movable portion of the frame (Fig. 22), wherein the wire is longitudinally movable with respect to the catheter (Fig. 22-24 and Col. 10 Line 53-Col. 11 Line 32); when the wire is longitudinally advanced, in a distal direction, to a first position, the wire is configured to urge the movable portion of the frame in a longitudinal direction and bend the frame longitudinally towards the distal end of the catheter and laterally outward from the catheter, such that the opening of the embolic filter generally faces the distal end of the catheter and expands to a first diameter (Fig. 22-24 and Col. 10 Line 53-Col. 11 Line 32); and when the wire is longitudinally advanced, in a distal direction, to a second position distally farther than the first position, the wire is configured to urge the movable portion of the frame and extend the frame radially outward from the catheter, such that the opening of the embolic filter expands to a second diameter larger than the first diameter (Fig. 22-24 and Col. 10 Line 53-Col. 11 Line 32) (note that the wire can control the expansion at different position such as a partial expansion and a full expansion where the frame is in complete contact with the vessel).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to provide Mehri wire as claimed in view of the teachings of Broome, in order to control and inhibit the expansion and prevent damage to the tissue by prematurely expanding the device or if it expands rapidly as well as to facilitate in rapidly collapsing the filter for removal from the body. 
Furthermore, it would have been obvious to one of ordinary skill in the art to modify the seal device of Mehri to have a frame and wire as claimed in view of Broome, since it has been held that a simple substitution of one known element for another will yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).  
Regarding Claim 32, the combination of references disclosed above teaches the embolic protection device of claim 31, wherein Broome teaches the wire (332), when longitudinally advanced to the first position, is configured to bend the frame so that the opening of the embolic filter defined by the frame is substantially perpendicular to the longitudinal axis of the catheter (see Figure 24 of Broome).
Regarding Claim 33, the combination of references disclosed above teaches the embolic protection device of claim 32, wherein Broome teaches the wire (332), when longitudinally retracted to a proximal position, is configured to position the frame so that the opening of the embolic filter defined by the frame is substantially parallel or angled less than 45 degrees with respect to the longitudinal axis of the catheter (see Figure 23 of Broome).
Regarding Claim 35, the combination of references disclosed above teaches the embolic protection device of claim 31, wherein Broome teaches the frame (330) includes a fixed portion coupled to the catheter, proximal to the distal portion, wherein the fixed portion does not move in a longitudinal direction; and a movable portion continuous with the fixed portion of the frame, wherein the movable portion is coupled to the wire and is urged by the wire; when the wire is advanced to the first position, the wire urges the movable portion of the frame, in a longitudinal direction, towards the distal end of the catheter and bends the frame to expand the opening of the embolic filter to the first diameter; and when the wire is advanced to the second position, the wire urges the movable portion of the frame, in a radial direction, away from the catheter and extends the frame to expand the opening of the embolic filter to the second diameter (Fig. 22-24 and Column 10, Line 53- Column 11 Line 32) (note that the wire can control the expansion at different position such as a partial expansion and a full expansion where the frame is in complete contact with the vessel).
Regarding Claim 39, the combination of references disclosed above teaches the embolic protection device of claim 31, wherein Broome embolic protection device has a handle (where the user holds the device(, wherein the handle comprises a mechanism configured to advance or retract the wire (see Figure 22-24 and Column 10 Line 53- Column 11 Line 32).
Regarding Claim 41, the combination of references disclosed above teaches the embolic protection device of claim 31, wherein Broome teaches the catheter (332) extends through the opening of the embolic filter (See Figure 22 of Broome).
Regarding Claim 42, the combination of references disclosed above teaches the embolic protection device of claim 31, wherein Mehri teaches the distal portion of the catheter comprises a radiopaque marker (105; Paragraph 0039; Figure 1A-1D).
Regarding Claim 44, the combination of references disclosed above teaches the embolic protection device of claim 31, wherein Mehri teaches the frame comprises a shape memory material (Paragraph 0042).
Regarding Claim 45, the combination of references disclosed above teaches the embolic protection device of claim 31, wherein Mehri teaches the embolic filter comprises a filter medium, which comprises a semi-permeable polyurethane material having a pore size of from about 100 microns to about 150 microns (Paragraph 0057 of Mehri).
Regarding Claim 46, the combination of references disclosed above teaches the embolic protection device of claims 31, wherein Mehri teaches the embolic protection device comprises a longitudinal groove along an outer surface of the catheter, the groove configured to guide a second catheter device inserted alongside the embolic protection device (Paragraph 0064-0065).
Regarding Claim 47, the combination of references disclosed above teaches the embolic protection device of claim 31, wherein Mehri teaches the deployment mechanism comprises a sheath (112) that is circumferentially disposed around at least a portion of the catheter, wherein the sheath deploys the self-expanding embolic filter when the sheath is at least partially longitudinally retracted (see Figures 1C and 1D of Mehri).
Regarding Claim 48, the combination of references disclosed above teaches the embolic protection device of claim 31, wherein the distal portion of the catheter comprises one or more apertures (108) that communicates with the lumen of the catheter (Figures 1C-1D of Mehri).
Regarding Claim 64, the combination of references disclosed above teaches the embolic protection device of claim 31, wherein Broome teaches when the wire is longitudinally advanced, in a distal direction, the embolic filter transitions from self-expanded to partially expanded (see Figure 23 of Broome).
Regarding Claim 65, the combination of references disclosed above teaches the embolic protection device of claim 64, wherein Broome teaches when the wire is further longitudinally advanced, in a distal direction, the embolic filter transitions from partially expanded to fully expanded (see Figure 24).
Regarding Claim 66, the combination of references disclosed above teaches the embolic protection device of claim 65, wherein Mehri teaches when the embolic filter transitions from partially expanded to fully expanded the embolic filter has a range of diameters between 25 mm and 40 mm (Paragraph 0042 of Mehri).
Regarding Claim 67, the combination of references disclosed above teaches the embolic protection device of claim 31, wherein Broome teaches the embolic filter is configured to self-expand to a first state upon longitudinal retraction of the deployment mechanism, the first state being less than a fully expanded state (see Figure 23 of Broome, where the outer catheter is retracted and the wire is set so that the frame does not fully expand).
Regarding Claim 68, the combination of references disclosed above teaches the embolic protection device of claim 31, wherein Broome teaches the wire inhibits self- expansion of the embolic filter (see Figure 23 of Broome).
Regarding Claim 69, the combination of references disclosed above teaches the embolic protection device of claim 31, wherein Broome teaches the distal portion of the catheter comprises radiopaque material and further comprises a plurality of radiopaque marker bands (see Paragraph 0074 of Broome).
Regarding Claim 70, the combination of references disclosed above teaches the embolic protection device of claim 69, but Mehri teaches wherein radiopaque marker bands of the plurality of radiopaque marker bands have different widths (Paragraph 0074 and 0082 and Figures 7A-7B of Mehri).
Regarding Claim 71, the combination of references disclosed above teaches the embolic protection device of claim 31, wherein Mehri the embolic filter comprises a semi-permeable polyurethane material (Paragraph 0041).



Allowable Subject Matter
Claims 35 and 36-38, 40, 72-74 would be allowable if rewritten to overcome the double patenting rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771